      Case 2:19-cv-02444-KJM-AC Document 31 Filed 09/16/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER M. LULL,                               No. 2:19-cv-2444 KJM AC PS
12                       Plaintiff,
13            v.                                         ORDER
14    COUNTY OF PLACER, et al.,
15                       Defendants.
16

17           Plaintiff is proceeding in this action in pro per. The matter was referred to a United States

18   Magistrate Judge as provided by Local Rule 302(c)(21).

19           On March 23 and 25, 2021, the magistrate judge filed findings and recommendations,

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within twenty-one days. ECF No. 29.

22   Plaintiff has filed objections to the March 25 findings and recommendations, but not the March

23   23 findings and recommendations. ECF No. 30.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

26   findings and recommendations to be supported by the record and by the proper analysis. The

27   court writes separately here to address Plaintiff’s objections.

28   /////
                                                        1
      Case 2:19-cv-02444-KJM-AC Document 31 Filed 09/16/21 Page 2 of 3


 1           Plaintiff first objects that the Magistrate Judge misapprehended his due process claim as a
 2   disagreement with the substance of the decision against him. See Objs. at 2–3. This court has
 3   reviewed the operative complaint and agrees with the Magistrate Judge’s assessment of its factual
 4   allegations. The court cannot infer from those allegations that that Plaintiff was deprived of a
 5   liberty or property interest without notice and an opportunity to be heard. See First Am. Compl.
 6   ¶¶ 23–48, ECF No. 21. Plaintiff’s related argument that the disputed proceedings were
 7   inconsistent with state law does not show he was deprived of due process in violation of the
 8   federal Constitution. See Objs. at 3–4.
 9           Plaintiff next objects to the Magistrate Judge’s conclusion that an equal protection claim
10   cannot rest on the different penalties and sanctions a local government uses to prevent different
11   land use violations. See id. at 4–5. The Magistrate Judge’s summary of federal constitutional law
12   correctly explains that an equal protection claim cannot succeed when a plaintiff alleges neither
13   that he was treated differently than others in the same situation nor that he was irrationally singled
14   out. See F&Rs at 10–11 (citing Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000) (per
15   curiam)).
16           Plaintiff next objects to the Magistrate Judge’s recommendation to dismiss his fourth
17   claim for an unreasonable seizure. Objs. at 5. The Magistrate Judge correctly concluded that
18   Plaintiff’s allegations show the officer had reasonable suspicion to briefly stop him and
19   investigate whether he was driving without a valid license. See F&Rs at 12.
20           Finally, Plaintiff objects that the Magistrate Judge incorrectly concluded that the
21   retaliation claim should be dismissed because “the evidence of animus was outside the statute of
22   limitations.” Objs. at 5. That summary is incorrect. The Magistrate Judge recommends
23   dismissing the retaliation claim because the “irregularities” described in the complaint do not
24   support Plaintiff’s generalized allegation that the defendants were motivated by personal animus
25   against him. See F&Rs at 13–14. The court has reviewed the complaint and agrees with that
26   recommendation.
27   /////
28   /////
                                                        2
     Case 2:19-cv-02444-KJM-AC Document 31 Filed 09/16/21 Page 3 of 3


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 23 and 25, 2021, are adopted in full;
 3         2. The motion at ECF No. 20 is DENIED;
 4         3. The motion to dismiss, ECF No, 23, is GRANTED and this action is DISMISSED
 5   WITHOUT LEAVE TO AMEND; and
 6         4. The Clerk of Court is directed to close this case.
 7   DATED: September 16, 2021.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
